     Case 4:20-cv-02751 Document 1 Filed on 08/07/20 in TXSD Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             SOUTIIERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF        AMERICA,                 $
                       Plaintiff,                $
v.                                               $   Civil Action No. 4:20-cv-2751
                                                 $
$99,990.00 in U,S.    Currency,                  $
                      Defendant.                 $


                VERIF'IED COMPLAINT F'OR FORFEITURE IN REM

        The United States of America files this action for forfeiture and alleges upon

information and belief:

                                      Nature of the Action

        1   .   This is an action to forfeit property to the United States pursuant to 1 8 U. S. C.

$   e81(a)(l)(c) & 2l u.s.c. $ 881(aX6)

                                       Defendant Property

        2.      The Defendant is $99,990.00 in United States curency (the "Defendant

Property").

        3.      On or about March 3,2020,law enforcement seized the Defendant Property

from Alexis Mercado in Houston, Texas. The Defendant Property is currently in a bank

account in the custody of the United States Marshals Service.

        4.      On or about May 19, 2020, Alexis Mercado (hereinafter "Claimant")

submitted a claim to the U.S. Drug Enforcement Administration (hereinafter .'DEA")

contesting administrative forfeiture of the Defendant Properfy.
   Case 4:20-cv-02751 Document 1 Filed on 08/07/20 in TXSD Page 2 of 8




                                   Jurisdiction and Venue

         5.    This Court has subject-matter jurisdiction pursuant to 28 U,S.C. $$ 1345 and

1355.

         6.    Venue is proper in this Court pursuant to 28 U.S.C. $$ 1355(b)(l), 1391(b),

and 1395.

                               Statutory Basis for Forfeiture

         7.    The Defendant Property       is   subject   to   forfeiture under 18 U.S.C.

$ 981(a)(1)(C),   which provides for the forfeiture of any property which constitutes or is

derived from proceeds traceable     to a violation of any offense constituting   "specified

unlawful activity" as defined in 18 U.S.C. $ 1956(c)(7), or a conspiracy to commit such

offense. Pursuant to 18 U.S.C. $ 1956(c)(7), which incorporates by reference offenses

listed   in 18 U.S.C. $ 1961(1),    "specified unla*firl activity" includes the felonious

manufacture, importation, receiving, concealment, buying, selling, or otherwise dealing in

controlled substances as defined in section 102 of the Controlled Substances Act.

         8.    The Defendant Property is subject to forfeiture under 21 U.S.C. $ S81(a)(6),

which provides for the forfeiture of all moneys fumished or intended to be furnished by

any person in exchange for a controlled substance or listed chemical in violation of the

Controlled Substances Act (27 U.S.C. $ 801, et. seq.), all proceeds traceable to such an

exchange, and all money used or intended to be used to facilitate any violation of the

Controlled Substances Act.
   Case 4:20-cv-02751 Document 1 Filed on 08/07/20 in TXSD Page 3 of 8




                                                Facts

          9.     On March 3,2A20, officers with the Houston Police Department and agents

with the DEA approached Claimant at the George Bush Intercontinental Airport in

Houston, Texas. Claimant had just arrived on a flight from Miami, Florida, and was

scheduled      to board   another flight   to   Sacramento,    California. Officers and agents
introduced themselves as law enforcement and asked to speak to Claimant, and Claimant

agreed.

          10.   Law enforcement inquired about Claimant's travel itinerary and the purpose

of this trip. Claimant stated that he was flying from Florida, where he lived, to Sacramento,

California. Claimant stated that he owned three preschools in Florida and was planning to

look at properfy in Sacramento in order to expand his business. Claimant stated that he

would be in Sacramento for approximately three days, that he would stay at a hotel, and

that he would use a car to get around. Claimant stated that he did not have a hotel or car

rental reservation in Sacramento. Claimant stated that he was traveling to Sacramento on

a one-way ticket.

          11.   Law enforcement asked Claimant          if   he was traveling with any luggage.

Claimant stated that he had one checked bag. Law enforcement asked Claimant               if   he

packed the bag himself and     if he was aware what was inside the bag. Claimant answered

yes to both questions, but appeared nervous when doing so.

          12.   Law enforcement explained that they work on narcotics investigations and

asked Claimant if lre had any drugs in his checked bag or on his person. Claimant answered

no to both questions.
   Case 4:20-cv-02751 Document 1 Filed on 08/07/20 in TXSD Page 4 of 8




          13.   Law enforcement asked if Claimant had any large sums of money in his

checked bag or on his person. Claimant hesitated and looked away before answering that

he had about $50,000 to $60,000 in his checked bag.

          14.   Law enforcement asked to search Claimant's checked bag, and Claimant

agreed.

          15.   While Claimant's checked bag was being. retrieved from the aircraft, law

enforcement asked Claimant againhow much money he was carrying. Claimant stated that

he thought he had $60,000.

          16. After Claimant's checked bag was located, Claimant voluntarily
accompanied law enforcement to a police office within the airport. Law enforcement then

opened Claimant's checked bag and searched the contents. Law enforcement found the

Defendant Property     in multiple rubber-band-wrapped bundles, concealed within    each

pocket of each pair of pants in the checked bag.

          17. A canine trained in the detection of narcotics alerted to the presence of
narcotics on the Defendant Property.

          18.   Law enforcement asked Claimant if the Defendant Property belonged to him,

and Claimant stated that   it did. Law enforcement asked if he had withdrawn any of the

Defendant Property from a bank, and Claimant stated     no. Law enforcement then asked

Claimant where he got the Defendant Propefiy, and Claimant hesitated before stating that

$25,000 was his and $35,000 was given to him by a family member.

          19.   Law enforcement then counted the Defendant Property, which totaled to

$99,990.00, higher than the amounts stated by Claimant. Law enforcement asked Claimant
    Case 4:20-cv-02751 Document 1 Filed on 08/07/20 in TXSD Page 5 of 8




agairr   if   any of the Defendant Property belonged to   him. Claimant shook his head   and

stated   no. Law enforcement asked if anyone was paying Claimant to take the Defendant

Property from Miami to Sacramento, and Claimant stated yes. Law enforcement asked

how much he was being paid, and Claimant stated $1,000. Claimant stated that once he

arrived in Sacramento, he planned to go to a hotel and call his contact in Miami to let that

person know he had arrived. His contact in Miami would then send someone in Sacramento

to pick up the Defendant Property from Claimant at his hotel. Law enforcement asked          if
Claimant had been a money courier before, and Claimant stated that he had made the same

type of trip in January 2020 and had been paid $1,000.

          20.     Law enforcement presented Claimant with a receipt for the Defendant

Property, as well as a voluntary disclaimer       of   ownership   form.   Claimant read the

disclaimer of ownership form, stated that he understood it, and signed it in the presence    of

law enforcement.

         21. The U.S. currency which totaled $99,990.00 was in the following
denominations:


                        . $100    x      67s            $67,500.00
                        . $50     x      472            $23,600.00
                        . $20     x      444            $8,880.00
                        . $10     x      1              $10.00

         22.      Defendant Property constitutes or is derived from proceeds traceable to a

violation of an offense constituting "specified unlawful activity" as defined in 18 U.S.C.   $


1956(c)(7)-specffical1y, the felonious manufacture, importation, receiving, concealment,

buying, selling, or otherwise dealing in controlled substances as defined in section 102 of
    Case 4:20-cv-02751 Document 1 Filed on 08/07/20 in TXSD Page 6 of 8




the Controlled Substances Act, which is a listed offense         in 18 U.S.C. $ 1961(1) and
incorporated by reference      in 18 U.S.C.   $ 1956(c)(7)--or a conspiracy to commit such

offense.

       23.    The Defendant Property was furnished or intended to be furnished in

exchange   for a controlled    substance   or listed chemical in violation of the Controlled

Substances   Act,2l U.S.C.     S 801, et. seq., is proceeds traceable   to such an exchange, or

was used or intended to be used to facilitate any violation of the Controlled Substances

Act,2l U.S.C.     S 801, et seq.

                        NOTICE TO ANY POTENTIAL CLAIMANT

       YOU ARE HEREBY NOTIFIED that if you asseft an interest in Defendant Property

which is subject to forfeiture and want to contest the forfeiture, you must file a verified

claim which fulfills the requirement set forth in Rule G of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. A verified claim must be

filed no later than thirry-five (35) days from the date this Complaint has been sent.

       An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must

be filed no latbr than twenty-one (21) days after filing the claim. The claim and answer

must be filed with the United States District Clerk for the Southern District of Texas at

United States Courthouse, 515 Rusk Avenue, Houston, Texas 17002, and a copy must be

served upon the undersigned Assistant United States Attorney at the address provided in

this Complaint.
  Case 4:20-cv-02751 Document 1 Filed on 08/07/20 in TXSD Page 7 of 8




                                    Requested   Relief

      Wherefore, the United States of America requests that judgment of forfeiture be

entered against Defendant Property in favor of the United States of America under 18

U.S.C. $ 981(a)(l)(C) and 21 U.S.C. $ 881(a)(6) in addition to such costs and other relief

to which the United States of America may be entitled.

                                                 Respectfully submitted,

                                                RYAN K. PATRICK
                                                United States Attorney


                                         By:     s/ Stephanie Bauman
                                                Stephanie Bauman
                                                Assistant United States Attorney
                                                State Bar No.: 24055344
                                                Federal Bar No.: 705181
                                                1000 Louisiana, Suite 2300
                                                Houston, TX77002
                                                (713) 567-e419
  Case 4:20-cv-02751 Document 1 Filed on 08/07/20 in TXSD Page 8 of 8




                                       Verification

      I,   Lawrence   Lilly, a Special Agent employed by the U.S. Drug       Enforcement

Administration, declare under penalty of perjury, as provided by 28 U.S.C. S 1746, that   I
have read the foregoing Verified Complaint for Civil Forfeiture In Rem and Notice to

Potential Claimants, and that the facts stated in the Complaint are based upon my personal

knowledge, upon information obtained from other law enforcement personnel, or upon

information I obtained in the course of my investigation, and they are true and correct to

the best of my knowledge and belief.

      Executed on the   lad*,     of August 2020.



                                                Lawrence Lilly
                                                Special Agent
                                                U.S. Drug Enforcement Administration
